DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of September 23, 2022. The rejections are stated below. Claims 1, 3-6, 8, 10-15, and 17-20 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.

Response to Amendment/Arguments
3.	Applicant’s arguments under 103 and 112 have been considered but are moot in view of new ground of rejection.  Applicant's arguments filed 9/23/2022 concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant’s specification, paragraph 0001, “The claim is directed to a payment system”.  The improvement to the payment systems are not limited to technology and does not solve a technical problem similar together decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a conduit. The payment system is not limited to technology and does not solve a technical problem similar to other decisions finding eligibility under the equivalent of Step 2A of the analysis, but, in contrast, merely describe a method of organizing human activity in which computers are used as a generic implementation conduit. The current claims do not offer a similar improvement.   Examiner notes that the improvements discussed here are simply to processing payments and do not result in any computer functionality or technical/technology.
4.	The additional elements of a payment server comprising a first processor comprising hardware, terminal comprising a second processor comprising hardware, communications network, vehicle, vehicle door, display, and wallet system does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of the payment system which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The fact that the invention uses a payment server comprising a first processor comprising hardware, terminal comprising a second processor comprising hardware, communications network, vehicle, vehicle door, display, and wallet system (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). Examiner notes that the improvements discussed are to the abstract idea do not result in any computer functionality or technical/technology improvement. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1, 3-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of payment system without significantly more. 
7.	In the instant case, claim 1 is directed to an apparatus.
Claim 1 is directed to the abstract idea of “payment system” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a payment system comprising:
a … to be rented;
a … comprising:
a … storing creditworthiness of a plurality of payment methods; and 
a first … configured to:
determine a condition for renting the … based on the creditworthiness of a selected payment method of the plurality of payment methods, the condition for renting the … including a rentable vehicle selection;
set the rentable vehicle selection to be broader when the creditworthiness of the selected payment method is relatively high;
set the rentable vehicle selection to be narrower when the creditworthiness of the selected payment method is relatively low; and
send the condition for renting the … and authentication information for unlocking a … of the .. via a …; and 
a … connected to the … to communicate with the …, the … comprising:
a second … to:
the selected payment method and the … selected from the rentable vehicle selection;
send the selected payment method to the … via the …; 
 acquire the condition for renting the vehicle and the authentication information for unlocking the door of the vehicle from the …; and 
transmit the authentication information for unlocking the … of the … to the …; and 
a display configured to display the rentable vehicle selection, wherein the … is configured to determine whether the authentication information is valid”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
8.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “payment server comprising a first processor comprising hardware, terminal comprising a second processor comprising hardware, communications network, vehicle, vehicle door,  display, and wallet system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules forecasting trade orders; i.e. processing, applying a filter, and using a model to combine.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules in forecasting trade orders [processing, applying a filter, and using a model to combine data] using computer technology (e.g. “payment server comprising a first processor comprising hardware, terminal comprising a second processor comprising hardware, communications network, vehicle, vehicle door, display, and wallet system”. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

9.	Claim 3 recites “wherein the condition includes a vehicle rental fee set based on the creditworthiness of the selected payment method” which further defines the abstract idea.
10.	Claim 4  recites “wherein the creditworthiness of the selected payment method has been input by a user” which further defines the abstract idea.
11.	Claim 5 recites “wherein the first hardware processor is configured to cause the display to display the selected payment method before the selected payment method has been selected, the selected payment method providing a user having the terminal with the condition, based on the creditworthiness on the plurality of payment methods” which is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
12.	Claim 6  recites “wherein the creditworthiness of the selected payment method has been input by a user” which further defines the abstract idea.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1, 3-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Meunier [US Pub No. 2002/0186144 A1] in view of White et al. [US Pub No. 2016/0335641 A1] and further in view of Johnson et al. [US Patent No. 6,999,943 B1].

15.	Regarding claims 1, 8, and 15, Meunier discloses a payment system, non-transitory computer-readable recording medium, and payment server comprising:
 	payment system comprising: 
a vehicle to be rented;
a payment server comprising:
a first hardware memory storing creditworthiness of a plurality of payment methods (0156); and 
a terminal connected to the communication network to communicate with the payment server (0156)
wherein the vehicle is configured to determine whether the authentication information is valid, and unlock the door when the authentication information is valid (0249, 0251).
acquire the condition for renting the vehicle and the authentication information for unlocking the door of the vehicle from the payment server; and 
transmit the authentication information for unlocking the door of the vehicle to the vehicle;

Meunier does not disclose however White teaches a first hardware processor configured to: determine a condition for renting the vehicle based on the creditworthiness of a selected payment method of the plurality of payment methods, the condition for renting the vehicle including a rentable vehicle selection (0008, 0010).
Meunier does not disclose however White teaches set the rentable vehicle selection to be broader when the creditworthiness of the selected payment method is relatively high (0008, 0010).
Meunier does not disclose however White teaches set the rentable vehicle selection to be narrower when the creditworthiness of the selected payment method is relatively low (0008, 0010).
Meunier does not disclose however White teaches send the condition for renting the vehicle and authentication information for unlocking a door of the vehicle via a communication network (0008, 0010).
Meunier does not disclose however White teaches acquire the selected payment method and the vehicle selected from the rentable vehicle selection (0008, 0010).
Meunier does not disclose however White teaches send the selected payment method to the payment server via the communication network (0008, 0010).
Meunier does not disclose however White teaches a display configured to display the rentable vehicle selection
a display (0110), wherein 
the payment server is connected to a communication network to communicate with the terminal (0110, 0156), 
the first hardware processor is configured to cause the display to display a condition for renting a vehicle, the condition being set based on credit information (0233).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Meunier to include the teachings of White.  The rationale to combine the teachings would to enable individual payment card account holders (or cardholders) to select payment card benefits from a list of compelling choices to obtain a personalized or customized payment card account. 

Meunier does not disclose however Johnson teaches a hardware memory storing credit information on a plurality of payment methods registered in a wallet system (Johnson 0410).  
Meunier does not disclose however Johnson teaches the second hardware processor is configured to acquire a selection of a payment method of the plurality of payment methods (Johnson 0410).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Meunier to include the teachings of White.  The rationale to combine the teachings would to enable individual payment card account holders (or cardholders) to select payment card benefits from a list of compelling choices to obtain a personalized or customized payment card account. 

16.	Regarding claims 3, 10, and 17 Meunier in view of Johnson and Kayak disclose wherein the condition includes a vehicle rental fee set based on the creditworthiness of the selected payment method (Meunier 0233).

17.	Regarding claims 4, 11, and 18 Meunier in view of Johnson and Kayak disclose wherein the creditworthiness the selected payment method has been input by a user (Meunier 0233).

18.	Regarding claims 5, 12, and 19 Meunier in view of Johnson and Kayak disclose wherein the first hardware processor is configured to cause the display to display the selected payment method before the selected payment method has been selected, the selected payment method providing a user having the terminal with the condition, based on the creditworthiness on the plurality of payment methods (Meunier 0233).

19.	Regarding claims 6, 13, and 20 Meunier in view of Johnson and Kayak disclose wherein the condition is based on a statistical value of scores calculated based on the creditworthiness on the (Meunier 0233).

20.	Regarding claim 14, Meunier in view of Johnson and Kayak disclose comprising a vehicle to be rented, wherein 
the first hardware processor is configured to output, to the terminal, authentication information for unlocking a door of the vehicle, and (Meunier 0249, 0251), 
the terminal is configured to output, to the vehicle, the authentication information acquired from the first hardware processor (Meunier 0249, 0251).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692